DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11284201. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application under examination are broader than the claims of the patent as shown in the claim mapping table below:
Application under examination 
U. S. Patent 11284201
1. A flexible patch for facilitating voice communication through a mask, the flexible patch comprising: a base comprising: a transducer element, the transducer element for detecting vibrations of a mask and converting the vibrations to data; at least one flexible substrate layer for protecting the transducer element from outside interference; a wiring enclosure at least partially enclosing: the transducer element; and one or more wires connecting an audio output device and the transducer element, wherein the flexible substrate layer compresses one or more edges of the transducer element via the wiring enclosure, thereby increasing sensitivity of the transducer element.
1. A flexible patch for facilitating voice communication through a mask, the flexible patch comprising: a base comprising: a piezoelectric element, the piezoelectric element for detecting vibrations of a mask and converting the vibrations to data; at least one flexible substrate layer for protecting the piezoelectric element from outside interference; a wiring enclosure attached to the flexible substrate layer via a flexible substrate adhesive layer; and at least partially enclosing: the piezoelectric element; and one or more wires connecting an audio jack and the piezoelectric element, wherein the flexible substrate layer compresses one or more edges of the piezoelectric element via the wiring enclosure, thereby increasing sensitivity of the piezoelectric element.
2. The flexible patch of claim 1, wherein the base further comprises an attachment adhesive layer for attaching the base to the mask.
2. The flexible patch of claim 1, wherein the base further comprises an attachment adhesive layer for attaching the base to the mask.
3. The flexible patch of claim 1, wherein the flexible patch is substantially T-shaped.
3. The flexible patch of claim 2, wherein the flexible patch is substantially T-shaped.
4. The flexible patch of claim 1, wherein the audio output device is for connecting the flexible patch to one or more speaker/receiver systems.
4. The flexible patch of claim 1, wherein the audio jack is for connecting the flexible patch to one or more speaker/receiver systems.
5. The flexible patch of claim 4, wherein the one or more speaker/receiver systems comprises one or more capacitors to compensate for the increased sensitivity of the transducer element.
5. The flexible patch of claim 4, wherein the one or more speaker/receiver systems comprises one or more capacitors to compensate for the increased sensitivity of the transducer element.
6. The flexible patch of claim 1, wherein the base further comprises a foam layer for protecting the transducer element.
6. The flexible patch of claim 1, wherein the base further comprises a foam layer for protecting the transducer element.
7. A disposable patch for facilitating voice communication through a mask, the disposable patch comprising: an attachment adhesive layer for attaching to a mask and adhered to a foam layer; the foam layer for protecting a transducer element and adhered to a wiring sheath via a foam adhesive layer; the transducer element at least partially enclosed within the wiring sheath for detecting vibrations of the mask and converting the vibrations to data; the wiring sheath for at least partially enclosing the transducer element and wiring connecting the transducer element to an audio output device and compressing one or more edges of the transducer element, thereby increasing sensitivity of the transducer element.
7. A disposable patch for facilitating voice communication through a mask, the disposable patch comprising: an attachment adhesive layer for attaching to a mask and adhered to a foam layer; the foam layer for protecting a piezoelectric element and adhered to a wiring sheath via a foam adhesive layer; the piezoelectric element at least partially enclosed within the wiring sheath for detecting vibrations of the mask and converting the vibrations to data; the wiring sheath for at least partially enclosing the piezoelectric element and wiring connecting the piezoelectric element to an audio jack and compressing one or more edges of the piezoelectric element, thereby increasing sensitivity of the piezoelectric element; and a flexible substrate layer adhered to the wiring sheath for protecting the piezoelectric element from outside interference.
8. The disposable patch of claim 7, wherein the disposable patch further comprises a plastic shield layer attached to the attachment adhesive layer for preserving the attachment adhesive layer until the flexible patch is to be attached to the mask.
8. The disposable patch of claim 7, wherein the disposable patch further comprises a plastic shield layer attached to the attachment adhesive layer for preserving the attachment adhesive layer until the flexible patch is to be attached to the mask.
9. The disposable patch of claim 7, wherein the audio output device is for connecting the flexible patch to one or more speaker/receiver systems.
9. The disposable patch of claim 7, wherein the audio output device is for connecting the flexible patch to one or more speaker/receiver systems.
10. A system for facilitating voice communication through a mask comprising: at least one layer for protecting a transducer element and adhered to a wiring sheath; the transducer element at least partially enclosed within the wiring sheath for detecting vibrations of a mask and converting the vibrations to data; and the wiring sheath for at least partially enclosing the transducer element and wiring connecting the transducer element to a data transmitter, protecting the transducer element from outside interference, and compressing one or more edges of the transducer element, thereby increasing sensitivity of the transducer element.
10. A system for facilitating voice communication through a mask comprising: at least one layer for protecting a transducer element and adhered to a wiring sheath; the transducer element at least partially enclosed within the wiring sheath for detecting vibrations of a mask and converting the vibrations to data; and the wiring sheath for at least partially enclosing the transducer element and wiring connecting the transducer element to a data transmitter, protecting the transducer element from outside interference, and compressing one or more edges of the transducer element, thereby increasing sensitivity of the transducer element.
11. The system of claim 10, wherein the transducer element is integrated with a flexible circuit at least partially enclosed within the wiring sheath.
11. The system of claim 10, wherein the transducer element is integrated with a flexible circuit at least partially enclosed within the wiring sheath.
12. The system of claim 10, wherein the mask further comprises a flexible substrate layer adhered to the wiring sheath for protecting the transducer element from outside interference.
12. The system of claim 10, wherein the mask further comprises a flexible substrate layer adhered to the wiring sheath for protecting the transducer element from outside interference.
1 3. The system of claim 12, wherein the transducer element converts the vibrations to analog data.
1 3. The system of claim 12, wherein the transducer element converts the vibrations to analog data.
14. The system of claim 13, wherein the system comprises a speaker system for receiving the data from the transducer element via the data transmitter.
14. The system of claim 13, wherein the system comprises a speaker system for receiving the data from the transducer element via the data transmitter.
15. The system of claim 14, wherein the speaker system comprises an amplifier.
15. The system of claim 14, wherein the speaker system comprises an amplifier.
16. The system of claim 10. wherein the system comprises an analog to digital converter for converting analog data to digital data.
16. The system of claim 10. wherein the system comprises an analog to digital converter for converting analog data to digital data.
17. The system of claim 10, wherein a digital element is operatively connected to the transducer element via the data transmitter.
17. The system of claim 10, wherein a digital element is operatively connected to the transducer element via the data transmitter.
18. The system of claim 17, wherein the data transmitter includes a Bluetooth device.
18. The system of claim 17, wherein the data transmitter includes a Bluetooth device.
19. The system of claim 18, wherein the digital element is the amplifier and an electronic filter and at least one processor amplifies and filters the digital data.
19. The system of claim 18, wherein the digital element is the amplifier and an electronic filter and at least one processor amplifies and filters the digital data.
20. The system of claim 19, wherein the digital element filters the digital data to remove frequencies below about 350 Hz and above about 2,500 Hz.
20. The system of claim 19, wherein the digital element filters the digital data to remove frequencies below about 350 Hz and above about 2,500 Hz.




Allowable Subject Matter
Claims 1-20 would be allowed if the nonstatutory double patenting rejection is overcome.
Most relevant prior art of record is Dolores (US 20160001110 Al) hereinafter Dolores in view of in view of Berlin (US 5572990 A) hereinafter Berlin.
Dolores teaches A flexible patch (sensors 212 and 204 in combination with processor 216)(Fig. 2) for facilitating voice communication through a mask ("a mask 210 of a non-invasive ventilator device such as a CPAP machine," ¶[0060]), a base comprising: a transducer element (transducer is connected to the amplifier circuit with a flexible electrical lead that allows free motion of the transducer throughout the operational frequency range and amplitude desired," in ¶[0054]), the transducer element for detecting vibrations of a mask and converting the vibrations to data ("one or multiple transducers can be positioned on a patient and/or attached with portions of a ventilator device in order to actively reduce interference from non-vocal sounds," "Hardware for capturing sound waves from a patient may include ... surface transducer for detecting sound waves or vibrations," ¶[0059]); Dolores does not specifically disclose the device further comprising at least one flexible substrate layer for protecting the transducer element from outside interference however, 
Since it is known in the art as evidenced by Berlin for a device to further comprise at least one flexible substrate layer for protecting the piezoelectric element from outside interference in ("provide a respiratory mask in which the voice reproduction is significantly improved" col. 2, In. 34-38) and ('The lead-through of microphone connecting lead 16 can take place through a flexible printed circuit, which is located between the mask window 42 and its connection 41," col. 7, In. 63 to col. 8, In. 4, see FIG. 2 for area between 42 and 41),
Dolores as modified by Berlin does not specifically disclose the device further comprising a wiring enclosure at least partially enclosing: the transducer element; and one or more wires connecting an audio output device and the transducer element, wherein the flexible substrate layer compresses one or more edges of the transducer element via the wiring enclosure, thereby increasing sensitivity of the transducer element.
The following is the reason for allowance of claim 1 above:
Dolores as modified by Berlin does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises a wiring enclosure at least partially enclosing: the transducer element; and one or more wires connecting an audio output device and the transducer element, wherein the flexible substrate layer compresses one or more edges of the transducer element via the wiring enclosure, thereby increasing sensitivity of the transducer element, therefore the claim would be allowed for the limitations above in combination with all the other limitations of the claim if the nonstatutory double patenting is overcome.
Regarding claims 2-6, claims would be allowed if the nonstatutory double patenting rejection is overcome for their dependency on would be allowed calim1.
Regarding claim 7, claim would be allowed for being the device comprising at least the same elements and performing at least the same functions performed by the device of would be allowed claim 1 (see reasons for would be allowance of claim 1 above).
Regarding claims 8, 9, claims would be allowed for their dependency on would be allowed claim 7 if the nonstatutory double patenting rejection is overcome.
Regarding claim 10, claim would be allowed for being the system comprising at least the same elements and performing at least the same functions performed by the device of would be allowed claim 1 (see reasons for would be allowance of claim 1 above).
Regarding claims 11-20, claims would be allowed allowed for their dependency on allowed claim 10 if the nonstatutory double patenting rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654